 



 

 

ODM - SUPPLY AGREEMENT

 



 

 

BETWEEN:

 

ORGANIC PREPARATIONS INC.

2nd Floor, Transpacific Haus

Lini Highway, Port Vila. Vanuatu

“the Manufacturer”

 

-- AND --

 

AGAPE ATP INTERNATIONAL HOLDING LIMITED

Unit 05, 4F, Energy Plaza

No. 92, Granville Road

Tsim Sha Tsui East

Kowloon, Hong Kong

“the Customer”

 

   

 

 

ODM SUPPLY AGREEMENT

 

THIS AGREEMENT is made on the 15th day of January 2018.

 

BETWEEN: ORGANIC PREPARATIONS INC.   2nd Floor, Transpacific Haus   Lini
Highway, Port Vila. Vanuatu   (‘the Manufacturer’) of one part     AND: AGAPE
ATP INTERNATIONAL HOLDING LIMITED   Unit 05, 4F, Energy Plaza   No. 92,
Granville Road   Tsim Sha Tsui East   Kowloon, Hong Kong   (‘the Customer’) of
the other part.

 

RECITALS

 

  a. The Manufacturer wishes to appoint the Customer to be the sole and
exclusive agent for the promotion, sales, marketing distribution and
administration of the Products listed in schedule A of this agreement.   b. The
Manufacturer and the Customer wish to record their agreement under the
stipulations of this Agreement.

 

NOW IT IS AGREED as follows:-

 

1. TERMS OF AGREEMENT     1.1 Commencement       This agreement commences upon
execution of this document.     1.2 Term       This agreement is for a term of
ten (10) years.     1.3 Renewal       This agreement will be automatically
renewed at the end of every ten (10) year term, with each subsequent term of
renewal being for a ten (10) year term. A six (6) months notice must be given by
either party of their intention to terminate relations due to any reason other
than breach of this agreement.

 

 ODM Supply Agreement2 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

2. PROVISION OF DOCUMENTATION     2.1 Provision by the Manufacturer       The
Manufacturer agrees to supply to the Customer, within a reasonable period of
time, all documentation and information relating to the Products and their
Manufacture as is required for the registration of the Products in the
Territories as listed in Schedule C of this document. The party responsible for
documentation fees and costs will be the Customer.     2.2 Provision by the
Customer       The Customer agrees to supply to the Manufacturer at its own
expense, within a reasonable period of time, all documentation and information
as is reasonably required by or would be beneficial to the Manufacturer in the
performance of its obligations under this agreement.     3. COVENANTS BY THE
MANUFACTURER     3.1 Compliance with Local Laws and Regulations       The
Manufacturer covenants that it is and will remain for the term of this agreement
in compliance with any and all Local Laws and Regulations. This includes without
limitation laws relating to business practice, workplace relations, safety and
taxation.     3.2 Manufacturing standards       The Manufacturer covenants that
it is and will remain for the term of this agreement in compliance with all
International standards in production and manufacturing.     3.3 Packaging      
The Manufacturer covenants that it is and will remain for the term of this
agreement in compliance with any and all packaging laws and regulations in all
of the Territories.     3.4 Ability to Perform       The Manufacturer covenants
that it is willing and able to perform any and all of its obligations under this
agreement.     3.5 Intellectual Property     3.5 (a) The Manufacturer covenants
that the Products are clear of any Intellectual Property claims by third parties
and that the Customer has full rights to sell and market the Products worldwide.
The Manufacturer indemnifies the Customer for the same.

 

 ODM Supply Agreement3 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

3.5 (b) The composition of the below individuals is also relevant and related to
the Intellectual Property of the Manufacturer.       The following names listed
as Medical Team members, and any subsequent consultations in that capacity, are
considered the Intellectual Property of The Manufacturer:

 

  1. Dr Lily Tomas   2. Dr Bernd Friedlander   3. Mr Markus Eistert   4. Dr Ed
Smith   5. Mr Vic Cherikoff   6. Dr Pavel Yutsis   7. Dr Michael Tirant   8. Mr
Frank Ellis   9. Mr Peter Davids   10. Dr Rutledge Taylor

 

  The list shall be expanded and added to in future addendums to this agreement.
    3.6 Sale of Product       The Manufacturer covenants not to sell any product
listed in this agreement, or product name (as listed in schedule A of this
agreement) to any other party without prior written consent of the Customer.    
4. COVENANTS BY THE CUSTOMER     4.1 Compliance with Local Laws and Regulations
      The Customer covenants that it is and will remain for the term of this
agreement in compliance with any and all Local Laws and Regulations. This
includes without limitation laws relating to business practice, workplace
relations, safety and taxation.     4.2 Ability to Perform       The Customer
covenants that it is and will remain for the term of this agreement willing and
able to perform any and all of its obligations under this agreement.     4.3
Market Penetration       The Customer covenants to give its best endeavours to
establish and develop a market for the Products in the Territories with maximum
market penetration.

 

 ODM Supply Agreement4 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

5. SHIPPING AND PAYMENT TERMS     5.1 Shipping       Products delivered pursuant
to the terms of this Agreement shall be suitably packed for shipment in the
Manufacturer’s standard shipping cartons, marked for shipment to the destination
specified in the Customer’s Purchase Order, and delivered to the destination Ex
Works. The Customer agrees to pay freight, insurance and any associated
expenses. The Customer agrees to help the Manufacturer select the most
appropriate carrier for each of the Territories. All freight, insurance, and
other shipping expenses shall be paid by the Customer.     5.2 Guarantee of
packaging quality       The Manufacturer further guarantees that the Products,
when shipped, are packaged in such a way as to be protected from any foreseeable
damage during shipment.     5.3 Rejection of defective products       The
Customer shall inspect all Products promptly upon receipt thereof and may reject
any defective Product, provided that the Customer shall within seven (7) days
after receipt of such alleged defective Product, notify the Manufacturer of its
rejection and either:

 

  (i) request to destroy in field for credit of the value of the defective
product and the associated shipping costs (with approval), or   (ii) request a
Return Material Authorization (“RMA”) number and within seven (7) days of
receipt of the RMA number from the Manufacturer return such rejected Product to
the Manufacturer.

 

  Products not rejected within the foregoing time periods shall be deemed
accepted by the Customer.       In the event that the Manufacturer determines
that the returned Product is defective and properly rejected by the Customer,
the Manufacturer shall credit to the Customer the value of the defective product
and the associated shipping costs.

 

5.4 Payment terms       Unless separate payment terms are agreed to outside of
this Agreement by both parties in writing, payment terms will be as follows:

 

  (i) 50% of the Total Order Cost must be paid on placement of the customer’s
order.   (ii) The remaining 50% of the total order cost must be paid prior to
the goods leaving the warehouse of the manufacturer. The Manufacturer will
notify the Customer when the goods are ready for shipment prior to the goods
leaving the warehouse.

 

 ODM Supply Agreement5 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

6. INDEMNITY / INSURANCE     6.1 The Manufacturing Companies utilised by the
Agent to manufacture the products listed in Schedule A of this agreement shall
maintain throughout the term of this agreement product liability insurance
issued by a reputable insurance company under standard terms and conditions in
the industry to cover the liability of the Customer and to indemnity the
Customer from any costs, expenses, loss or damages resulting from any act,
neglect or default of the company.     6.2 The Customer shall at all times
during the term of this agreement maintain product liability insurance, covering
all products sold by the Manufacturer to the Customer and which policy shall
name the Manufacturer as Additional Insured.     7. BREACH / TERMINATION     7.1
Notice of Breach       Each party has an obligation to notify immediately the
other party of any breach of this agreement.     7.2 Rectification of Breach    
  Where the breach is rectifiable, the breaching party has 21 days from the date
of notification of its breach to rectify. Following the expiry of this period,
the non-breaching party may execute any rights it may have both in law and under
this agreement.     7.3 Rights to termination       Without prejudice to any
right or remedy both parties may have against each other for breach or
non-performance of this Agreement each party shall have the right to summarily
terminate this Agreement:

 

  (a) On the committing of a material breach of this agreement providing that
where the breach is capable of rectification the breaching party has been
advised in writing of the breach and has not rectified it within twenty-one (21)
days of receipt of such advice.         (b) On the commencement of the winding
up or bankruptcy of either party or on the appointment of a receiver of the
distributor’s assets or on either party ceasing to do business at any time for
thirty consecutive days (other than for annual holidays).         (c) On either
party for any reason (other than a default of the other party) being
substantially prevented from performing or becoming unable to perform its
obligations under this agreement.         (d) On either party assigning or
attempting to assign this agreement without the prior written consent of the
other party.

 

 ODM Supply Agreement6 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

  (e) If control of either party shall pass from the present shareholders or
owners or controllers to other persons whom the other party shall in their
absolute discretion regard as unsuitable.         (f) Either parties voting
stock is transferred to any third party to such extent as to result in a change
in effective control of the company or its ownership or active management is
changed in any other manner.           The termination of this agreement shall
be without prejudice to the rights of either party to payment or other claims
due or accrued up to the termination of this agreement.

 

  For termination to be effective, written notice of termination must be served
on the other party. Where valid, termination takes effect immediately upon
service.     8. ARBITRATION     8.1 Any and all disputes, claims or differences
arising out of or relating to this agreement or the alleged breach thereto shall
be settled by mutual consultation between the parties in good faith as promptly
as possible but failing such amicable settlement, shall be decided by
Arbitration by the Arbitration Committee of the International Chamber of
Commerce located in Switzerland.     8.2 The language to be used in the
Arbitration proceedings shall be English.     8.3 The award/decision of the
Arbitration Committee shall be final and binding on both the parties and
enforceable in any jurisdiction.     9. COSTS       Each of the parties shall
bare its own legal costs and expenses incurred by it in connection with this
agreement and any stamp duty payable under this agreement shall be borne by
equally by both parties.     10. GOVERNING LAW       This agreement shall be
governed by the Laws of England (English common and statutory Law).     11.
INTELLECTUAL PROPERTY       The Manufacturer is the owner of the intellectual
Property pertaining to the products listed in schedule A of this agreement as
well as to the book ‘How to Achieve Super Health beyond 2000 – Advanced Edition’

 

 ODM Supply Agreement7 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

12. TRANSFER OF INTELLECTUAL PROPERTY       The Manufacturer agrees to offer the
Customer the first right of refusal to purchase the intellectual property for
the products listed in Schedule A of this agreement based upon agreed terms.    
13. APPOINTMENT AND GRANT OF LICENSE     13.1 The Manufacturer hereby appoints
the Customer to be the sole and exclusive agent for the promotion, sales,
marketing, distribution and administration of the products listed in schedule A
of this agreement based on minimum annual product purchase requirements as
listed in Schedule B of this agreement.     13.2 The Manufacturer grants
exclusive rights to the Customer for the term of ten (10) years from the date of
the signing of this agreement and for an indefinite period upon the customer
fulfilling the minimum annual purchase requirement as listed in Schedule B. of
this agreement.     14. MISCELLANEOUS PROVISIONS     14.1 Notice       Any
notice to be served under this agreement must be served by sending it to the
usual business address of the recipient by ordinary mail, facsimile, or personal
delivery, and in the case of ordinary mail service will be deemed to occur one
(1) day after the date of posting, and in all other cases deemed to occur on the
same day.     14.2 Entire Agreement       This agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements relating thereto, written or oral, between the
parties. Amendments to this agreement must be in writing, signed by the duly
authorized officers of the parties. The terms of any purchase order are
expressly excluded     14.3 Conflicting Terms       The parties agree that the
terms and conditions of this agreement shall prevail, notwithstanding contrary
or additional terms, in any purchase order, sales acknowledgment, confirmation
or any other document issued by either party effecting the purchase and/or sale
of Products.     14.4 Severability       If any provision of this agreement is
held to be invalid by a court of competent jurisdiction, then the remaining
provisions will nevertheless remain in full force and effect. The parties agree
to renegotiate in good faith those provisions so held to be invalid to be valid,
enforceable provisions which provisions shall reflect as closely as possible the
original intent of the parties, and further agree to be bound by the mutually
agreed substitute provisions.

 

 ODM Supply Agreement8 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 





14.5 No Implied Waivers       The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.

 

14.6 Assignment       The Manufacturer may not transfer or assign any of its
rights or obligations under this agreement without the prior written consent of
the Customer. The Customer may not freely transfer or assign its rights or
obligations under this agreement without the prior written consent of the
Manufacturer. Subject to the foregoing, this agreement will be binding upon and
inure to the benefit of the parties hereto, their successors and assignees.

 

14.7 Force Majeure       Neither party to this agreement is liable to the other
for a breach of this agreement when the breach is as a result of the occurrence
of one of the events below:

 

  (i) The outbreak of hostilities (whether or not accompanied by any formal
declaration of war), riot, civil disturbance, or acts of terrorism; or   (ii)
The act of any government or competent authority (including the cancellation or
revocation of any approval, authority or permit); or     (iii) Fire, explosion,
flood, inclement weather, or natural disaster; or   (iv) The declaration of a
state of emergency or the invocation of martial law having an effect on commerce
generally; or   (v) Industrial action (including strikes and lock-outs) that is
of a widespread nature affecting the Principal solely or the industry or sector
of which the Principal is a part (whether in a vertical sense or horizontal
sense); or   (vi) Any other cause, impediment or circumstance beyond the
reasonable control of any party.

 

  Where the occurrence of one of the above events is to any extent as a result
of an act or omission of the breaching party, this section will not apply.

 

14.8 New Products Designed, Formulated and Supplied by the Manufacturer

 

  The Manufacturer agrees to maintain its focus on the design and formulation of
new products and agrees to provide the Customer with one new product each
quarter for a minimum of four (4) new products per year. The Manufacturer agrees
to give the Customer exclusive rights to the marketing, promotion and sales of
the new products should the Customer decide to take on the new products.

 

 ODM Supply Agreement9 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

14.9 Other products outside of the product range listed in schedule A of this
document

 

  The Manufacturer agrees that the Customer has the right under this agreement
to consider, source, promote, market and sell other product outside of the
products listed in Schedule A of this agreement in line with the following
assumptions:       That they are non-competing products to the range of products
or those products listed in schedule A of this agreement.

 

14.10 HOW TO ACHIEVE SUPER HEALTH BEYOND 2000 – ADVANCED EDITION BOOK

 

  The Manufacturer has appointed the Customer the copyright holder of both the
English and the Chinese version of the book How to achieve Super Health beyond
2000 – Advanced Edition, authored by Frank D.P. Ellis and Dr. Michael Tait M.D.
This appointment shall be deemed valid provided the Customer fulfils and
maintains the criteria of this agreement.       The Customer will provide the
Manufacturer with prior notification of printing runs of the book and the
quantity of books to be printed in each run. The Customer will compensate the
Manufacturer the amount of AUS $1.00 per book prior to printing.

 

 ODM Supply Agreement10 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 



    EQUITY HOLDINGS LIMITED     by the duly authorised Officer:
__________________________________   ____________________________       Common
Seal of Organic Preparations INC.
was hereunto affixed in the presence of  

Duly authorized to sign on behalf

of Organic Preparations INC.

 

Date 15 JANAURY, 2018

 

In the presence of:

 

Witness Signature ____________________   Date 15 JANAURY, 2018

 

Witness Name Mercy Saula

 

Address 2nd Floor, Transpacific Hous, Port Vila, Vanuatu.

 

Signed under common seal of Agape ATP International Holding Limited with
authority of the board.



 

Signature ______________       Name How Kok Choong   ______________________    
Common Seal of     Agape ATP International Holding Limited Date 31 JANAURY, 2018
 

 

In the presence of:



 

Witness Signature ___________________________   Date 31 JANAURY, 2018

 





Witness Name Ku Suat Hong



 

Address 17-1, 17-2, 17-3, 17-4, Wisma Laxton, Jalan Desa,Taman Desa, Off Jalan
Klang Lama, 58100 Kuala Lumpur.

 

 ODM Supply Agreement11 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

SCHEDULE A – The Products at Commencement

 

Product names:

 

ATP 1S Survivor Select

ATP 2 Energized Mineral Concentrate

ATP 3 Ionized Cal-Mag

ATP 4 Omega Blend

ATP 5 BetaMaxx

AGP 1 Iron

YFA Young Formula

ORYC Organic Soap

 

SCHEDULE B – Minimum Annual Product Performance Requirements

 

Performance targets have been discussed between the Manufacturer and the
Customer to determine fair and reasonable performance targets.

 

Minimum Annual Product Performance Requirements are listed below:

 

Product Name:  



Agreed Quantity of Units to be purchased per Annum:



     

ATP 1 S Survivor Select

150gm packaged

  15,000      

ATP 2 Energized Mineral Concentrate

29.5mL packaged

  20,000      

ATP 3 Ionized Cal-Mag

114gm packaged

  15,000      

ATP 4 Omega Blend

250mL packaged

  15,000      

ATP 5 BetaMaxx

150gm packaged

  15,000      

AGP 1 Iron

29.5mL packaged

  1000      

YFA Young Formula

450gm packaged

  3000      

ORYC Organic Soap

150gm packaged

  2500

 



 ODM Supply Agreement12 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 

SCHEDULE C – THE TERRITORIES

 

The Territories consisting of the following Countries:

 

Global – All countries

 

SCHEDULE D – PRODUCT PRICING

 

ATP 1 S Survivor Select



 



AUD $16.50 (per 150gm packaged)

Min Order: 10,000 units per order



      ATP 2 Energized Mineral Concentrate  

USD $6.05 (per 29.5mL packaged)

Min Order: 10,000 units per order



      ATP 3 Ionized Cal-Mag  

USD $5.60 (per 114gm packaged)

Min Order: 10,000 units per order

      ATP 4 Omega Blend  

USD $6.25 (per 250mL packaged)

Min Order: 10,000 units per order

      ATP 5 BetaMaxx  

USD $11.50 (per 150gm packaged)

Min Order: 10,000 units per order

      AGP 1 Iron  

USD $6.15 (per 29.5mL packaged)

Min Order: 5,000 units per order



      YFA Young Formula  



USD $10.50 (per 450gm packaged)

Min Order: 5,000 units per order



      ORYC Organic Soap  



AUD $2.15 (per 150gm packaged)

Min Order: 10,000 units per order



 

 ODM Supply Agreement13 Organic Preparations INC. & Agape ATP International
Holding Limited 

 

 